DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  ROBERT AVOSSA, SUPERINTENDENT OF PALM BEACH COUNTY
   SCHOOL DISTRICT, and THE PALM BEACH COUNTY SCHOOL
                          BOARD,
                         Appellants,

                                     v.

           PALM BEACH COUNTY CLASSROOM TEACHER
              ASSOCIATION and SCOTT LANDSTROM,
                           Appellees.

                               No. 4D17-1276

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2016-CA-
006360-XXXXMB.

   Sean Fahey, Associate Attorney, and Jean Marie Middleton, Senior
Attorney of the School Board of Palm Beach County, Florida, Office of
General Counsel, West Palm Beach, for appellants.

  Thomas L. Johnson of Law Offices of Thomas Johnson, Brandon, for
appellees.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.